[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
Raising a single assignment of error, defendant-appellant Donald Ray Campbell challenges the sufficiency of the evidence adduced to support his conviction for carrying a concealed weapon, in violation of R.C. 2923.12, following a trial to the court. Campbell essentially contends that the knife found concealed in his jacket pocket was not a deadly weapon capable of inflicting death.
The test for the sufficiency of the evidence required to sustain a conviction was enunciated by the United States Supreme Court in Jackson v. Virginia (1979), 443 U.S. 307,99 S.Ct. 2781. The relevant question is whether, after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. See id. at 319,99 S.Ct. at 2789; see, also, State v. Allen (1995), 73 Ohio St.3d 626, 630,653 N.E.2d 675, 682.
The record here reflects substantial, credible evidence from which the court could have reasonably concluded that all the elements of the charged crime were proven beyond a reasonable doubt, including the contested element that Campbell's knife was a deadly weapon. See R.C. 2923.11(A); see, also, State v. Singh (1996), 117 Ohio App.3d 381,387, 690 N.E.2d 917, 920. Campbell's knife was admitted into evidence, and the court had an opportunity to observe the nearly four-inch-long lock blade and finger grooves in the handle. The unrebutted testimony of the arresting officer was that while the knife could have other uses, it was designed to be used as a weapon. The assignment of error is overruled. See State v. Allen.
Therefore, the judgment of the trial court is affirmed.
  ______________________________ DOAN, PRESIDING JUDGE
GORMAN and SUNDERMANN, JJ.